Case 3:19-cv-00043-JRW-CHL Document 22 Filed 06/04/20 Page 1 of 2 PageID #: 194




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY


 LISA COFFEY                                                                           PLAINTIFF



 v.                                                        CIVIL ACTION NO. 3:19-CV-43-JRW



 EQUIAN, LLC                                                                        DEFENDANT


            ORDER DENYING MOTION TO ALTER OR AMEND JUDGMENT

        The Court DENIES Lisa Coffey’s motion to alter or amend (DN 20).

                                            OPINION

        Coffey moves to alter or amend the Court’s dismissal of her claims, citing Rules 59(e) and

 60(b)(5).1 Under Rule 60(b)(5), the Court may relieve a party from a final judgment if “the

 judgment has been satisfied, released, or discharged; it is based on an earlier judgment that has

 been reversed or vacated; or applying it prospectively is no longer equitable.” 2 That rule doesn’t

 apply because Coffey takes issue with the merits of the Court’s decision.3

        Additionally, under Rule 59(e), “courts will not address new arguments or evidence that

 the moving party could have raised before the decision issued.”4 Coffey disputes the Court’s

 conclusion that amending her Complaint would be futile.5 But, she had two opportunities to




 1
   DN 20.
 2
   Fed. R. Civ. P. 60(b)(5).
 3
   DN 20.
 4
   Banister v. Davis, --- S.Ct. ----, 2020 WL 2814300 *2 (Jun. 1, 2020).
 5
   DN 20 at #177.
                                                 1
Case 3:19-cv-00043-JRW-CHL Document 22 Filed 06/04/20 Page 2 of 2 PageID #: 195




 address amending her Complaint before the Court dismissed her lawsuit with prejudice.6 That she

 chose not to amend her Complaint then precludes her futility argument now.




                                                                        June 04, 2020




 6
   DN 19 at #174; see also, Islamic Center of Nashville v. Tennessee, 872 F.3d 377, 387 (6th Cir.
 2017) (quoting Sinay v. Lamson & Sessions Co., 948 F.2d 1037, 1041-42 (6th Cir. 1991)) (“a
 district court does not abuse its discretion in failing to grant a party leave to amend where such
 leave is not sought.”).
                                                 2
